                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Nabil T. Khoury, M.D.                          § NOTICE OF APPEAL
                                               §
                                               § No. 19-4806
      Plaintiff,                               §
                                               §
v.                                             §
                                               §
Archana Thota, M.D.; Apollo                    §
Healthcare at Willowbrook, LLC;                §
Willowbrook Med Properties, LLC;               §
DOES 1-10, inclusive; and ROES 11-             §
20, inclusive,                                 §
                                               §
      Defendants.                              §
                                               §
                                               §


      Notice is hereby given that Nabil Khoury, Plaintiff in the above named case,

hereby appeals to the United States Court of Appeals for the Fifth Circuit from an

order dismissing his lawsuit, without prejudice, pursuant to Federal Rule of Civil

Procedure 12(b)(6), entered in this action on the 1st day of October 2020.

                                Respectfully submitted,

                                WALTON & WALTON, LLP

                            By: B. Jeff Hamrick
                                B. Jeff Hamrick, Esq.
                                Texas Bar No. 24046018
                                   JHamrick@taxtriallawyers.com
                                26618 Heatherbriar Lane


                                         -1-
    Katy, Texas 77494
    Telephone: (310) 496-5835
    Facsimile: (310) 464-3057

COUNSEL FOR PLAINTIFF, NABIL KHOURY,
M.D.




           -2-
                        CERTIFICATE OF SERVICE

      I certify that service of this document on counsel of record will be
accomplished automatically through Notice of Electronic Filing on November 2,
2020, as follows:

                        Charles W. Gameros, Jr., P.C.
                        State Bar No. 00796596
                        HOGE &GAMEROS, L.L.P.
                        6116 North Central Expressway, Ste. 1400
                        Dallas, Texas 75206


Dated: November 2, 2020                     /s/ B. Jeff Hamrick
                                            B. Jeff Hamrick




                                      -3-
